CLINTON, Judge,
dissenting.
The Court grievously errs in its determination that this petition for discretionary was “improvidently granted.”
We should decide whether the court of appeals correctly proceeded on an underlying legal theory that “[t]his offer to deliver [sic] cocaine occurred during four different meetings and involved a group of five different people,” to conclude from “the totality of the circumstances involved in this transaction and the appellant’s constant presence and closeness with the entire drug sale” that appellant is guilty as a party to the “felony offense of delivery by offering to sell a controlled substance, namely cocaine.” Estrada v. State, 824 S.W.2d 770, at 771-772, 773-774 (Tex.App.—Houston [14th] 1992).1
Yet, on the same day the same panel of the same court in an opinion written by the same justice held that the same offense committed by the principal actor was complete the moment he alone first offered to sell the same amount of cocaine. Vivanco v. State, 825 S.W.2d 187, at 189 (first paragraph) (Tex.App.-Houston [14th] 1992), viz:
“The court of criminal appeals ... in Stewart v. State, 718 S.W.2d 286 (Tex.Cr.App.1986) ... distinguished the offense of delivery by offer to sell from the offense of delivery of a controlled or simulated controlled substance. * * * *
The offense of delivery by offer to sell is complete when the appellant makes his offer. * * * * The court in Stewart explains that ‘When the prosecution involves delivery by “offer to sell” that element can be met by the representation, by word or deed, that the person has a controlled substance to sell. The chemical properties or indeed, the presence or possession of any substance is not necessary to the offense.’ This is clearly the situation in this case. Appellant represented by word that he could supply eight kilos of a controlled sub-stance_ The cumulative and combined force of the evidence indicates a reasonable trier of fact could have found the appellant guilty of delivery by offer to sell, without regard to whether he actually delivered the agreed on amount of cocaine or not.”
Id., at 190-191.2
As is its wont when represented by the instant appellate prosecutorial office, the State dismisses the teaching of Stewart as “supported neither by law nor logic.” State’s Reply Brief, at 12. Because of its several followers identified ante, we should not shirk the responsibility to determine whether Stewart remains viable against the notion that delivery by an offer to sell is not complete until actual delivery is made.
To the refusal of the Court to address the important issue joined in this cause, I respectfully dissent.

. All emphasis here and throughout this opinion is mine unless otherwise indicated.


. Followings of the seminal opinion in Stewart v. State, supra, include:
Ramirez v. State, 822 S.W.2d 240, at 244 (Tex.App.-Houston [1st] 1991) PDR refused;
Rodriguez v. State, 819 S.W.2d 920, at 927 (Tex.App.-Houston [14th] 1991) (cc to Vivanco );
Pena v. State, 776 S.W.2d 746, at 748-749 (Tex.App.-Corpus Christi 1989) PDR refused.